                                                                                      Case 2:15-cv-01621-JCM-VCF Document 98
                                                                                                                          99 Filed 01/13/21
                                                                                                                                   01/22/21 Page 1 of 3



                                                                                  1   KIRK B. LENHARD, ESQ., Nevada Bar No. 1437
                                                                                      klenhard@bhfs.com
                                                                                  2   LAURA B. LANGBERG, ESQ., Nevada Bar No. 10516
                                                                                      llangberg@bhfs.com
                                                                                  3   EMILY A. ELLIS, ESQ., Nevada Bar No. 11956
                                                                                      eellis@bhfs.com
                                                                                  4   BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                                                                      100 North City Parkway, Suite 1600
                                                                                  5   Las Vegas, NV 89106-4614
                                                                                      Telephone: 702.382.2101
                                                                                  6   Facsimile: 702.382.8135

                                                                                  7   STEVEN B. WOLFSON, ESQ., Nevada Bar No. 1565
                                                                                      District Attorney
                                                                                  8   Civil Division
                                                                                      TIMOTHY BALDWIN, ESQ., Nevada Bar No. 11048
                                                                                  9   timothy.baldwin@clarkcountyda.com
                                                                                      500 South Grand Central Parkway
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10   Las Vegas, Nevada 89155
                                                                                      Telephone: 702.455.4765
                                                                                 11   Facsimile: 702.382.5178
                                            100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106-4614




                                                                                 12   Attorneys for Defendants Clark County; The Clark County
                                                                                      Department of Aviation; and McCarran International
                                                      702.382.2101




                                                                                 13   Airport

                                                                                 14                               UNITED STATES DISTRICT COURT

                                                                                 15                                      DISTRICT OF NEVADA

                                                                                 16   UNITED STATES OF AMERICA                        CASE NO.: 2:15-cv-01621-JCM-VCF
                                                                                      ex rel.
                                                                                 17   CHERYL NOLTE BARNES,

                                                                                 18                     Plaintiffs,                  [PROPOSED] JUDGMENT IN A CIVIL
                                                                                                                                     ACTION
                                                                                 19   v.

                                                                                 20   CLARK COUNTY, a Political Subdivision
                                                                                      of the State of Nevada; THE CLARK
                                                                                 21   COUNTY DEPARTMENT OF
                                                                                      AVIATION; and MCCARRAN
                                                                                 22   INTERNATIONAL AIRPORT,

                                                                                 23                     Defendants.

                                                                                 24              Defendants CLARK COUNTY, THE CLARK COUNTY DEPARTMENT OF

                                                                                 25   AVIATION ("DOA"), and MCCARRAN INTERNATIONAL AIRPORT ("McCarran" and

                                                                                 26   collectively with Clark County and the DOA, the "County"), by and through their undersigned

                                                                                 27   counsel of record, respectfully submit this Proposed Judgment in a Civil Action.

                                                                                 28
                                                                                      22079986                                        1
                                                                                      Case 2:15-cv-01621-JCM-VCF Document 98
                                                                                                                          99 Filed 01/13/21
                                                                                                                                   01/22/21 Page 2 of 3



                                                                                  1              The Honorable U.S. District Court Judge James C. Mahan has considered the County's

                                                                                  2   Motion for Attorney's Fees (ECF No. 93), and found that an award of the County's attorneys' fees

                                                                                  3   and costs in the amount of $283,251.46 is warranted. (See ECF No. 97.)

                                                                                  4              Accordingly, and for good cause shown,

                                                                                  5              IT IS HEREBY ORDERED, ADJUDGED, AND DECREED,

                                                                                  6              That Judgment is entered in favor of Defendants Clark County, The Clark County

                                                                                  7   Department of Aviation, and McCarran International Airport and against Plaintiff Cheryl Nolte

                                                                                  8   in the amount of $283,251.46.

                                                                                  9                     January
                                                                                                 DATED this       22, of
                                                                                                            __th day  2021.
                                                                                                                         January, 2021.
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10

                                                                                 11
                                            100 North City Parkway, Suite 1600




                                                                                                                              CLERK OF
                                                                                                                              UNITED   THE COURT
                                                                                                                                     STATES DISTRICT JUDGE
                                                Las Vegas, NV 89106-4614




                                                                                 12
                                                      702.382.2101




                                                                                 13   Respectfully submitted,
                                                                                 14   BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                                                                 15
                                                                                      BY: /s/ Kirk B. Lenhard
                                                                                 16   KIRK B. LENHARD, ESQ., NV Bar No. 1437
                                                                                      klenhard@bhfs.com
                                                                                 17   LAURA B. LANGBERG, ESQ., NV Bar No. 10516
                                                                                      llangberg@bhfs.com
                                                                                 18   EMILY A. ELLIS, ESQ., NV Bar No. 11956
                                                                                      eellis@bhfs.com
                                                                                 19   100 North City Parkway, Suite 1600
                                                                                      Las Vegas, NV 89106-4614
                                                                                 20   Telephone: 702.382.2101
                                                                                      Facsimile: 702.382.8135
                                                                                 21
                                                                                      Attorneys for Defendants Clark County; The Clark
                                                                                 22   County Department of Aviation; and McCarran
                                                                                      International Airport
                                                                                 23

                                                                                 24

                                                                                 25

                                                                                 26

                                                                                 27

                                                                                 28
                                                                                      22079986                                            2
                                                                                      Case 2:15-cv-01621-JCM-VCF Document 98
                                                                                                                          99 Filed 01/13/21
                                                                                                                                   01/22/21 Page 3 of 3



                                                                                  1

                                                                                  2                                     CERTIFICATE OF SERVICE

                                                                                  3              Pursuant to Fed.R.Civ.P.5(b), and Section IV of District of Nevada Electronic Filing

                                                                                  4   Procedures, I certify that I am an employee of BROWNSTEIN HYATT FARBER SCHRECK,

                                                                                  5   LLP, and that the foregoing [PROPOSED] JUDGMENT IN A CIVIL ACTION was served via

                                                                                  6   electronic service on the 13th day of January, 2021, to the addresses shown below:

                                                                                  7   Paul C. Ray, Esq., NV Bar No. 4365                  Troy K. Flake, Esq.
                                                                                      PAUL C. RAY, CHTD.                                  Assistant United States Attorney
                                                                                  8   8670 W. Cheyenne Avenue, Suite 130                  United States Attorney's Office
                                                                                      Las Vegas, NV 89129                                 333 Las Vegas Blvd., Suite 5000
                                                                                  9   Telephone: 702.823.2292                             Las Vegas, NV 89101
                                                                                      Facsimile: 702.823.2384                             Telephone: 702.388.6336
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10   Email: paulcraylaw@gmail.com                        Facsimile: 702.388.6787
                                                                                                                                          Email: troy.flake@usdoj.gov
                                                                                 11   Attorneys for Relator Cheryl Nolte Barnes
                                            100 North City Parkway, Suite 1600




                                                                                                                                          Attorneys for United States of America ex rel.
                                                Las Vegas, NV 89106-4614




                                                                                 12
                                                      702.382.2101




                                                                                 13
                                                                                                                             /s/ Paula Kay
                                                                                 14                                         an employee of Brownstein Hyatt Farber Schreck, LLP
                                                                                 15

                                                                                 16

                                                                                 17

                                                                                 18

                                                                                 19

                                                                                 20

                                                                                 21

                                                                                 22

                                                                                 23

                                                                                 24

                                                                                 25

                                                                                 26

                                                                                 27

                                                                                 28
                                                                                      22079986                                        3
